 



Exhibit 10.5
GIBRALTAR STEEL CORPORATION NON-QUALIFIED
STOCK OPTION PLAN
 
First Amendment to
Second Amendment and Restatement
 
RECITALS:
     On September 21, 1993, Gibraltar Steel Corporation, a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York 14219 (now known as
Gibraltar Industries, Inc. (the “Company”)) adopted a non-qualified stock option
plan known as the “Gibraltar Steel Corporation Non-Qualified Stock Option Plan”
(the “Non-Qualified Option Plan”) to enable the Company to attract and retain
highly qualified individuals as members of the Board of Directors of the Company
by providing the Company a program under which it could grant equity based
incentive compensation to such individuals.
     The Non-Qualified Option Plan was amended effective February 15, 1996 and
amended and restated effective February 11, 1997.
     On April 1, 2005, the Company adopted the Gibraltar Industries, Inc. 2005
Equity Incentive Plan (the “Equity Incentive Plan”), an equity based incentive
compensation plan which provides the Company the ability to grant a wide variety
of equity based incentive compensation awards to employees, non-employee
directors, consultants and other service providers.
     Included in the equity based incentive compensation awards which the
Company has the ability to grant under the Equity Incentive Plan are
non-qualified stock options. Accordingly, the Company’s Board of Directors has
authorized the termination of the Non-Qualified Option Plan.
     NOW, THEREFORE, in order to carry into effect the termination of the
Non-Qualified Option Plan, the Company hereby adopts the following as the First
Amendment to the Second Amendment and Restatement of the Non-Qualified Option
Plan:
     1. Termination of Plan. Effective as of May 19, 2006, the Gibraltar Steel
Corporation Non-Qualified Stock Option Plan, as amended and restated effective
February 11, 1997 shall be, and the same hereby is, terminated subject to the
provisions of Section 2 below. As a consequence of the termination of the
Non-Qualified Option Plan, the Company shall no longer have any right or
authority to grant or issue non-qualified stock option awards under the terms of
the Gibraltar Steel Corporation Non-Qualified Stock Option Plan.
     2. Reservation of Rights Under Prior Awards. Notwithstanding the
termination of the Gibraltar Steel Corporation Non-Qualified Stock Option Plan
provided for by Section 1 above, if and to the extent that any non-qualified
stock options have been granted or issued by the Company under the Gibraltar
Steel Corporation Non-Qualified Stock Option Plan prior to May

 



--------------------------------------------------------------------------------



 



19, 2006, the rights of the recipients of such non-qualified stock option grants
or awards shall continue in full force and effect from and after May 19, 2006 in
accordance with their terms.
     3. Release of Shares. As a consequence of the termination of the Gibraltar
Steel Corporation Non-Qualified Stock Option Plan, the reservation by the
Company of shares of its common stock for issuance under the terms of the
Gibraltar Steel Corporation Non-Qualified Stock Option Plan is hereby terminated
and released with respect to all the shares of the Company’s common stock
originally reserved for issuance under the terms of the Gibraltar Steel
Corporation Non-Qualified Stock Option Plan excepting only and specifically,
that number of shares of the Company’s common stock required to be issued in
connection with any non-qualified stock option awards granted or issued under
the terms of the Gibraltar Steel Corporation Non-Qualified Stock Option Plan
prior to May 19, 2006.
     IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this First
Amendment to the Second Amendment and Restatement of the Gibraltar Steel
Corporation Non-Qualified Stock Option Plan to be executed as of this 22nd day
of May, 2006.

            GIBRALTAR INDUSTRIES, INC.
      By:   /s/ Henning Kornbrekke             Name: Henning Kornbrekke
        Title: President                 

2